DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as “the surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chem. Eur. J. 2016, 22, 8809 – 8813).
Considering claims 1, 3, 8, 15, 16-18 and 21, Wang discloses an electrochemical system comprising an electrode of a chemical cell, the electrode comprising: 	a substrate having a surface (Fig. 1a); 	an array of conductive projections supported by the substrate and extending outward from the surface of the substrate, each conductive projection of the array of conductive projections having a semiconductor composition for reduction of carbon dioxide (CO2) in the chemical cell (page 8810); and 	a catalyst arrangement disposed along each conductive projection of the array of conductive projections, the catalyst arrangement comprising a copper-based catalyst  for the reduction of carbon dioxide (CO2) in the chemical cell (page 8810);	a counter electrode, an electrolyte, and a voltage source (page 8811).
Wang also teaches various photocatalysts for reduction of CO2, including CuO/Fe2O3 have been developed (8809). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try CuO/Fe2O3 as a photocatalyst in the electrochemical system of Wang, as a photocatalyst for CO2 reduction as a functional equivalent reported in the literature with reasonably expectation of success.


    PNG
    media_image1.png
    999
    1016
    media_image1.png
    Greyscale


Figure 1. a) A representation of the Cu/GaN/n+-p Si photocathode and b) the energy band diagram of the GaN nanowire/Si solar cell photocathode under illumination.


Considering claims 2 and 19, Wang discloses the copper-based catalyst comprises a plurality of copper nanoparticles (page 8810, right col., first line).

Considering claim 6, Wang discloses the substrate comprises a semiconductor material; and the semiconductor material is configured to generate charge carriers upon absorption of solar radiation such that the chemical cell is configured as a photoelectrochemical system (Fig. 1).

Considering claim 7, Wang discloses the array of conductive projections are configured to extract the charge carriers generated in the substrate (Fig. 1).

Considering claims 9 and 20, Wang discloses each conductive projection of the array of conductive projections comprises a Group Ill-V semiconductor material (Ga) (Fig. 1, page 8810).

Considering claim 10, Wang discloses the surface is planar (page 8809, last paragraph).

Considering claim 11, Wang discloses the semiconductor composition of the array of conductive projections establishes a Schottky junction with the catalyst arrangement (Fig. 1).

Considering claim 13, Wang discloses the coper-based nanoparticles. With respect to the limitation of “my be partially oxidized” the limitation does not positively recite partial oxidation, therefore the Cu nanoparticles of Wang meet the claim limitation. 

Considering claim 14, with respect to the limitation reciting “the chemical cell is a thermochemical cell” the claim is to an electrode not a cell, therefore the above limitation is merely intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the electrode of Wang is substantially similar to that of the claim therefore will be capable of performing the claimed intended use.

Considering claim 22, Wang discloses a method of fabricating an electrode of an electrochemical system, the method comprising: growing an array of conductive projections on a semiconductor substrate, each conductive projection of the array of conductive projections having a semiconductor composition for reduction of carbon dioxide (CO2) in the electrochemical system; and depositing a catalyst arrangement along each conductive projection of the array of conductive projections, the catalyst arrangement comprising a copper-based catalyst for the reduction of carbon dioxide (CO2) in the chemical cell (page 8810).
Wang also teaches various photocatalysts for reduction of CO2, including CuO/Fe2O3 have been developed (8809). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try CuO/Fe2O3 as a photocatalyst in the electrochemical system of Wang, as a photocatalyst for CO2 reduction as a functional equivalent reported in the literature with reasonably expectation of success.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chem. Eur. J. 2016, 22, 8809 – 8813) in view of Lewis et al. (US 2015/0259810 A1).
Considering claims 23-25, Wang discloses the catalyst was electrodeposited.
However, Lewis discloses that catalysts can be deposited by various methods including electrodeposition. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the catalyst of Wang electrodeposited in a cyclical manner because Lewis discloses such electrodeposition as one of the available methods, furthermore a pulsed electrodeposition is well known in the art therefore as claimed it does not constitute an inventive concept. 

Allowable Subject Matter
Claims 4, 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not disclose nor suggest that the copper-based catalyst is disposed between the iron-based catalyst and the conductive projection or the copper-based catalyst and the iron-based catalyst are linked by a metallic bond or the ratio of iron-to-copper is about 6.3 to 1. 
Bimetallic catalysts such as Cu/Fe on SiO2 support are known in the Fischer–Tropsch reaction (Calderone et al. Green Chem., 2011, 13, 1950). However, Calderone teaches that such catalysts require careful research in terms of support and there is nothing on record indicating that such bimetallic catalyst would be desirable in an electrochemical cell supported on a semiconductor nanowires.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. US 20190062936 A1 discloses a catalyst of reduction of CO2 comprising Cu and Fe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794